IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,057-01


                      EX PARTE BILLY SCOTT FOWLER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 59525-B*1 IN THE 78TH DISTRICT COURT
                             FROM WICHITA COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a controlled substance with the intent to deliver

and sentenced to five years’ imprisonment. He did not appeal his conviction. He filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied pre-sentence credit and denied due process during a

disciplinary hearing in prison and before being considered for release to mandatory supervision.

Applicant’s pre-sentence claim is dismissed. See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim.

App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). His remaining claims are

denied. Accordingly, this application is dismissed in part and denied in part.
                           2

Filed: December 16, 2020
Do not publish